Case 0:19-cv-61738-WPD Document 8 Entered on FLSD Docket 08/14/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-cv-61738-WPD

 SECURITIES AND EXCHANGE COMMISSION,                        )
                                                            )
                               Plaintiff,                   )
                                                            )
 v.                                                         )
                                                            )
 HENRY J. WIENIEWITZ, III, and                              )
 WIENIEWITZ FINANCIAL, LLC,                                 )
                                                            )
                               Defendants.                  )
                                                            )
 __________________________________________________________ )

       FINAL JUDGMENT AS TO DEFENDANT WIENIEWITZ FINANCIAL, LLC

        This cause comes before the Court upon the Motion by Plaintiff Securities and Exchange

 Commission for Entry of a Final Judgment against Defendants Henry J. Wieniewitz, III and

 Wieniewitz Financial, LLC (“Motion”). By the Consent attached hereto, and without admitting or

 denying the allegations of the Complaint (except as to subject matter and personal jurisdiction,

 which are admitted), Wieniewitz Financial, LLC (“Wieniewitz Financial”) has: entered a general

 appearance; consented to entry of this Final Judgment; waived findings of fact and conclusions of

 law; and waived any right to appeal from this Final Judgment. The Court finds that good cause

 exists for entry of the Final Judgment. Accordingly, the Commission’s Motion is GRANTED.

 The Court further orders as follows:

                                                I.

        DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY

        IT IS ORDERED AND ADJUDGED that Wieniewitz Financial is liable to the

 Commission for disgorgement of $3,519,000, representing profits gained as a result of the conduct



                                            Page 1 of 5
Case 0:19-cv-61738-WPD Document 8 Entered on FLSD Docket 08/14/2019 Page 2 of 5



 alleged in the Amended Complaint, together with prejudgment interest on disgorgement in the

 amount of $214,102, and a civil penalty in the amount of $150,000 pursuant to Section 20(d) of

 the Securities Act of 1933 (“Securities Act”) and Section 21(d)(3) of the Securities Exchange Act

 of 1934 (“Exchange Act”), for a total of $3,883,102, all jointly and severally with Defendant

 Henry J. Wieniewitz, III.

        Wieniewitz Financial shall satisfy the disgorgement, prejudgment interest, and civil

 penalty obligation by paying it to the Securities and Exchange Commission within 30 days after

 entry of this Final Judgment.

        Wieniewitz Financial may transmit payment electronically to the Commission, which will

 provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

 directly   from    a   bank     account    via   Pay.gov    through    the    SEC     website    at

 http://www.sec.gov/about/offices/ofm.htm. Wieniewitz Financial may also pay by certified check,

 bank cashier’s check, or United States postal money order payable to the Securities and Exchange

 Commission, which shall be delivered or mailed to:

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying: the case title, civil action number, and name of

 this Court; Wieniewitz Financial as a defendant in this action; and specifying that payment is made

 pursuant to this Final Judgment.

        Wieniewitz Financial shall simultaneously transmit photocopies of evidence of payment

 and case identifying information to the Commission’s counsel in this action, Robert K. Levenson,

 Senior Trial Counsel, Securities and Exchange Commission, 801 Brickell Avenue, Suite 1800,

 Miami, FL 33131. By making this payment, Wieniewitz Financial relinquishes all legal and


                                             Page 2 of 5
Case 0:19-cv-61738-WPD Document 8 Entered on FLSD Docket 08/14/2019 Page 3 of 5



 equitable right, title, and interest in such funds and no part of the funds shall be returned to it.

         The Commission may enforce the Court’s judgment for disgorgement and prejudgment

 interest by moving for civil contempt (and/or through other collection procedures authorized by

 law) at any time after 30 days following entry of this Final Judgment. Wieniewitz Financial shall

 pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The

 Commission shall hold the funds, together with any interest and income earned thereon

 (collectively, the “Fund”), pending further order of the Court.

         The Commission may propose a plan to distribute the Fund subject to the Court’s approval.

 Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund provisions of

 Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the

 administration of any distribution of the Fund. If the Commission staff determines that the Fund

 will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

 to the United States Treasury.

         Regardless of whether any such Fair Fund distribution is made, amounts ordered to be paid

 as civil penalties pursuant to this Final Judgment shall be treated as penalties paid to the

 government for all purposes, including all tax purposes. To preserve the deterrent effect of the

 civil penalty, Wieniewitz Financial shall not, after offset or reduction of any award of

 compensatory damages in any Related Investor Action based on its payment of disgorgement in

 this action, argue that it is entitled to, nor shall he further benefit by, offset or reduction of such

 compensatory damages award by the amount of any part of Wieniewitz Financial’s payment of a

 civil penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants

 such a Penalty Offset, Wieniewitz Financial shall, within 30 days after entry of a final order

 granting the Penalty Offset, notify the Commission’s counsel in this action and pay the amount of



                                                Page 3 of 5
Case 0:19-cv-61738-WPD Document 8 Entered on FLSD Docket 08/14/2019 Page 4 of 5



 the Penalty Offset to the United States Treasury or to a Fair Fund, as the Commission directs. Such

 a payment shall not be deemed an additional civil penalty and shall not be deemed to change the

 amount of the civil penalty imposed in this Final Judgment. For purposes of this paragraph, a

 “Related Investor Action” means a private damages action brought against Wieniewitz Financial

 by or on behalf of one or more investors based on substantially the same facts as alleged in the

 Complaint in this action

                                                III.

                               INCORPORATION OF CONSENT

        IT IS FURTHER ORDERED AND ADJUDGED that the Consent is incorporated herein

 with the same force and effect as if fully set forth herein, and that Wieniewitz Financial shall

 comply with all of the undertakings and agreements set forth therein.

                                                IV.

                               RETENTION OF JURISDICTION

        IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain jurisdiction

 of this matter for the purposes of enforcing the terms of this Final Judgment.




                                             Page 4 of 5
Case 0:19-cv-61738-WPD Document 8 Entered on FLSD Docket 08/14/2019 Page 5 of 5



                                                 V.

                                 RULE 54(b) CERTIFICATION

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

        The Clerk shall CLOSE this case and DENY AS MOOT any pending motions.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

 14th day of August, 2019.




 Copies provided to:
 Counsel of Record




                                             Page 5 of 5
